Opinion issued August 3, 2010 
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00596-CV




IN RE METROPOLITAN TRANSIT AUTHORITY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Metropolitan Transit Authority,
challenges the trial court’s April 8, 2010 order denying its plea to the jurisdiction.  

We deny the petition for writ of mandamus. See Tex. R. App. P. 52.3(k)(1)(A)
(failure to provide in the appendix real party in interest, Sharon Wilson’s, appeal of
the Texas Department of Insurance Division of Workers’ Compensation’s August 8,
2007 Decision and Order).
Per Curiam 
 
Panel consists of Chief Justice Radack and Justices Bland and Sharp.